Brooke, J.
(dissenting). An action for damages, based on alleged negligence, resulted in a verdict and judgment in favor of the plaintiff. The defendant has appealed. The accident occurred on a street crossing, where the plaintiff sought to cross the defendant’s track, and his wagon was immediately struck by defendant’s car. That the plaintiff turned suddenly upon the track, without attempting to ascertain whether a car was near, is clearly proved. We have held that it is the duty of a driver, immediately before turning to cross a track, to look each way to ascertain whether it is safe to do so, and a failure to take such precaution is usually contributory negligence. See Fritz v. Railway Co., 105 Mich. 50 (62 N. W. 1007). In that case it was made to appear that the plaintiff was driving north on a street, and turned abruptly upon the track, with the intention of crossing, and his wagon was struck by a car which he had not noticed, although it had followed him along the street.
*699Mr. Justice Montgomery said, in Fritz v. Railway Co., 105 Mich. 50 (62 N. W. 1007):
“The driver of a vehicle in a public street traversed by a street railway is bound to take notice of the conditions. He knows that the street cars run in grooved tracks, and that it is therefore impossible for the driver or motorman to turn out to avoid collision with an object on the track; that the only means of avoiding collision is by stopping the car; and that this cannot be done instantly. It is therefore negligence for the driver of a carriage to suddenly turn directly in front of an approaching car, whether the car be coming from the direction in which he is driving or from the rear. We think it is also true that, in the absence of something to excuse the performance of that duty, it is incumbent upon the driver of such a vehicle, before attempting to turn across the track, to take proper means of ascertaining whether the way is clear, and this is especially true of an attempt to turn across the track in the middle of a block, or at any place other than a regular crossing. See Watson v. Railway Co., 53 Minn. 551 (55 N. W. 742). This the plaintiff failed to do in this case. Unless he had the right to assume that there was no car in the rear with which he was likely to come in contact, or unless he had the right to rely upon his failure to hear the sound of the gong, it was clearly negligent for him to turn across the track suddenly, and without assuring himself by proper investigation that no car was coming. Booth, St. By. § 315. In fact, until the car approached the crossing, it is very doubtful whether it was the duty of the motorman to sound any gong. So long as plaintiff was traveling in the same direction and at such a gait as would not result in collision, it cannot be said that the motorman had any occasion to sound the gong, as he would have no reason to apprehend that the plaintiff would come to a stop or make a short turn across the track.”
This case has been frequently approved and followed. Blakeslee v. Railway Co., 105 Mich. 462 (63 N. W. 401); Graff v. Railway Co., 109 Mich. 77 (67 N. W. 815); Borschall v. Railway, 115 Mich. 473 (73 N. W. 551); Ryan v. Railway Co., 123 Mich. 597 (82 N. W. 278); Tunison v. Weadock, 130 Mich. 141 (89 N. W. 703); Bottje v. Railway Co., 157 Mich. 351 (122 N. W. 87).
*700The plaintiff’s counsel seek to avoid the consequences of this rule in two ways. They contend that:
(1) The plaintiff had looked for the car a short time before, and that it was not necessarily negligent to cross-without looking again.
(2) The motorman was chargeable with wilful and wanton misconduct.
The testimony shows that the plaintiff drove down First street to Union street, where he turned upon the latter. As he turned onto Union, he looked back, up First street, and concluded that no car was coming. He testified that he could see from 2£ to 3 blocks, and satisfied himself that no car was coming, but that he must have been mistaken, as the sequel proved. It was 47 or 48 rods from the corner to Harwood avenue. When he reached that' point, he brought his horses to a walk, and attempted to drive diagonally across the track, without looking for a car. We are constrained to hold that he was negligent in not looking back immediately before turning suddenly upon the track. See cases heretofore cited; also authorities cited in Pilmer v. Traction Co., 15 L. R. A. (N. S.) note, pp. 256, 258, 259. We do not repeat the list; it is a long one, and includes many well-considered cases.
The basis of the charge of wantonness or failure to act upon discovery of plaintiff’s danger is testimony tending to show that the condition of First street, though frozen, was rough and bad, and that the best portion of it was close to the car track, where the traveled wagon track was; that plaintiff’s wagon and team proceeded along the car track in such close proximity as to preclude the possibility of a safe passing by the car, unless he should turn away from the- track; and that this was obvious to the motorman. It is urged that it was apparent that he would be struck if he proceeded without turning out, and that, having discovered the danger, the motorman was guilty of wantonness, or, as is sometimes said, “gross negligence.” The plaintiff testified that he did not hear the gong, or he would have turned out *701and stopped his team, which it is apparent that he could easily and safely have done at any point, although the road was rough and bad. Had he even done so after he reached Harwood avenue, where there must have been room, he would have been safe. The motorman, if he rang his gong, had a right to expect this; and if he did not ring his gong until he saw plaintiff turning on the track there is nothing to indicate any wantonness, even if it was negligent, which we do not imply. It was then, for the first time, that plaintiff was in the danger of the collision, and the undisputed proof shows that then the motorman acted with promptness in an emergency which he had no occasion to anticipate. The alleged danger of driving near the track for 800 feet resulted in no injury, and had nothing to do with the accident, which was the immediate result of a failure to look for the car before turning on the track — a precaution that the Jaw required, and that the motorman had a right to expect.
This subject is discussed in the case of Blakeslee v. Railway Co., 105 Mich. 462 (63 N. W. 401). We said:
“It was contended that it was a case of recklessness upon the part of the motorman. If there was an intentional or wanton running into the load of barrels, by the jnotorman, after discovering plaintiff’s perilous position, there would be room for the application of the doctrine that the negligence of the plaintiff was not contributory; but if that element was lacking, and the accident involved only a want of ordinary judgment, prudence, or care, there is no room for it. Doubtless the use of streets for cars is an inconvenience to other travelers. We should Tiardly recognize the common experiences of ordinary life, did we not understand that mutual annoyance and friction to and between those who operate cars and other vehicles is to be expected, and that wanton and intentional injuries are possible, as are unnecessary detentions of cars by wilful teamsters. But they are not to be presumed, and, unless there is some tangible evidence that a collision is intentional or wanton, a jury should not be permitted to so find.”
See, also, Allworth v. Lighting Co., 142 Mich. 25 (105 *702N. W. 75); Merritt v. Foote, 128 Mich. 367 (87 N. W. 262); Borschall v. Railway, 115 Mich. 473 (73 N. W. 551); Daly v. Railway Co., 105 Mich. 193 (63 N. W. 73); Lyons v. Railway Co., 115 Mich. 114 (73 N. W. 139); Stenzhorn v. Railway Co., 159 Mich. 82 (123 N. W. 621);. Levy v. Railway Co., 164 Mich. 572 (129 N. W. 683).
We are of the opinion that, upon the theory that the-case should have gone to the jury, there was error in the charge, as it indicated to the jury that proof of the failure-to slow the car up and bring it under complete control, by reason of plaintiff’s proximity to the track as he proceeded down Union street, was testimony tending to prove wantonness. Some of the cases cited support a contrary rule,, as already appears.
The defendant was entitled to a directed verdict in its-favor, and the judgment should be reversed and a new trial ordered.
Ostrander, 0. J., and McAlvay, J., concurred with Brooke, J.